DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
	Applicant’s arguments filed on 9/28/21 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection. The amendment necessitates the new ground(s) of rejection presented due to the modified language of in claim 1.
Status of the Application
	Claim(s) 1-7 is/are pending.
	Claim(s) 1-7 is/are rejected.
Claim Rejections – 35 U.S.C. § 103
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

    PNG
    media_image1.png
    158
    934
    media_image1.png
    Greyscale

Claim(s) 1, 6, and 7 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Ogasawara (US 20190198293 A1) in view of Fujimura et al. (US 20160195805 A1) [hereinafter Fujimura].
	Regarding claim 1, Ogasawara teaches a multi-column electron beam irradiation apparatus comprising: 
	a plurality of columns (see fig 8) arranged to be adjacent to each other (see fig 8), each column comprising: 
	an electron beam generation source (see 201) that generates an electron beam respectively; 
	a deflector (204, 209) that deflects the electron beam respectively; and 
	a beam scanner (required for intended operation of system, see e.g. [0064], computer, [0049]) that controls the deflector respectively; 
	a storage (required for intended operation of system, see e.g. fig 1: 112, [0049]) that stores information on a main irradiation area of each column (see center area that each column emits over during normal operation, e.g. figs 2-4) and information on a sub-irradiation area of each column (e.g. another peripheral area that can be covered by the beam; alternately, the area for defect correction operation, see [0089]), the main irradiation area of each column being a central part of an irradiation area of the column that can be irradiated with an electron beam by the column (see figs 8, 2-4), and the sub-irradiation area of each column being a 
	a controller configured to: 
	determine, as a helping column (determination of defective columns required to compensate for them, see [0089]), a column having a main irradiation area that is not included in a target irradiation area to be irradiated (during the pass without taking into account the failed beam) with an electron beam from among the plurality of columns when information on the target irradiation area is input (see defective column, [0089]); and 
	determine, as a helped column for the determined helping column (determination of working columns required for identification of compensating columns, [0089]), a column that is adjacent to the helping column and has a main irradiation area included in the target irradiation area from among the plurality of columns (see normal operation, e.g. figs 2-4),
	wherein the beam scanner of the helping column performs a helping irradiation control for performing electron beam irradiation in the sub-irradiation area of the helping column (e.g. using the helping beam in additional beam exposures to expose the areas for the defective beam, [0089]), thereby irradiating the target irradiation area of the helped column with an electron beam (see [0089]).
	Ogasawara fails to explicitly disclose the sub-irradiation area being a peripheral part of the irradiation area of the column that overlaps with the main irradiation area of a column adjacent to the column.
	However, it is noted that it was recognized in the art how individual beam spots have peripheral dose components that can overlap with central portions of the dose distribution. For example, Fujimura teaches a system to adjust beam parameters (see Fujimura, [0058]) and to use overlapping and simultaneous shots (see [0059]), which enables the ability to exploit this overlapping phenomenon (see e.g. fig 5), enables the flexibility to use shaped overlapping exposures (see [0068]), and thereby improve control over the exposure, including edge slope and precision (see e.g. [0070-71]; see also [0081], figs 7a-f). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Fujimura in the system of the combined prior art, in order to enable the use of partially overlapping beamlets (thereby providing these overlapping sub-irradiation area being peripheral parts of the irradiation area of each column that overlaps with the main irradiation area of columns adjacent to it) because a skilled artisan would have been motivated to look for ways to improve flexibility and control of the system, including exploiting improvements using overlapping beams to better optimize for specific patterns to write, in the manner taught by Fujimura. 

	Regarding claim 6, Ogasawara teaches a controlling method for a multi-column electron beam irradiation apparatus in which a plurality of columns is arranged to be adjacent to each other (see e.g. fig 8), 
	each column comprising an electron beam generation source (see fig 8: 201) that generates an electron beam (20) respectively, a deflector (e.g. 204, 209) that deflects the electron beam respectively, and a beam scanner (required for intended operation of system, see e.g. [0064], computer, [0049]) that controls the deflector respectively, and 
	information on a main irradiation area of each column (see center area that each column emits over during normal operation, e.g. figs 2-4) and information on a sub-irradiation area of each column (e.g. another peripheral area that can be covered by the beam; alternately, the area for defect correction operation, see [0089]) being stored in a storage of the electron beam irradiation apparatus (required for intended operation of system, see e.g. fig 1: 112, [0049]), the main irradiation area of each column being a central part of an irradiation area of the column that can be irradiated with an electron beam by the column (see figs 8, 2-4), and the sub-irradiation area of each column being a 
	the controlling method comprising: 
	a step of determining, as a helping column (determination of defective columns required to compensate for them, see [0089]), a column having a main irradiation area that is not included in a target irradiation area to be irradiated (during the pass without taking into account the failed beam) with an electron beam from among the plurality of columns when information on the target irradiation area is input (see defective column, [0089]); and 
	a step of determining, as a helped column (determination of working columns required for identification of compensating columns, [0089]) for the determined helping column, a column that is adjacent to the helping column and has a main irradiation area included in the target irradiation area from among the plurality of columns (see normal operation, e.g. figs 2-4), 
	wherein the beam scanner of the helping column performs a helping irradiation control for performing electron beam irradiation in the sub-irradiation area of the helping column (e.g. using the helping beam in additional beam exposures to expose the areas for the defective beam, [0089]), thereby irradiating the target irradiation area of the helped column with an electron beam (see [0089]).
	Ogasawara fails to explicitly disclose the sub-irradiation area being a peripheral part of the irradiation area of the column that overlaps with the main irradiation area of a column adjacent to the column.
	However, it is noted that it was recognized in the art how individual beam spots have peripheral dose components that can overlap with central portions of the dose distribution. For example, Fujimura teaches a system to adjust beam parameters (see Fujimura, [0058]) and to use overlapping and simultaneous shots (see [0059]), which enables the ability to exploit this overlapping phenomenon (see e.g. fig 5), enables the flexibility to use shaped overlapping exposures (see [0068]), and thereby improve control over the exposure, including edge slope and precision (see e.g. [0070-71]; see also [0081], figs 7a-f). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Fujimura in the system of the combined prior art, in order to enable the use of partially overlapping beamlets (thereby providing these overlapping sub-irradiation area being peripheral parts of the irradiation area of each column that overlaps with the main irradiation area of columns adjacent to it) because a skilled artisan would have been motivated to look for ways to improve flexibility and control of the system, including exploiting improvements using overlapping beams to better optimize for specific patterns to write, in the manner taught by Fujimura. 

	Regarding claim 6, Ogasawara teaches a control program executed in a multi-column electron beam irradiation apparatus in which a plurality of columns is arranged to be adjacent to each other (see fig 8), 
	each column comprising an electron beam generation source (see fig 8: 201) that generates an electron beam (20) respectively, a deflector (e.g. 204, 209) that deflects the electron beam respectively, and a beam scanner (required for intended operation of system, see e.g. [0064], computer, [0049]) that controls the deflector respectively, and 
	information on a main irradiation area of each column (see center area that each column emits over during normal operation, e.g. figs 2-4) and information on a sub-irradiation area of each column (e.g. another peripheral area that can be covered by the beam; alternately, the area for defect correction operation, see [0089]) being stored in a storage of the electron beam irradiation apparatus (required for intended operation of system, see e.g. fig 1: 112, [0049]), the main irradiation area of each column being a central part of an irradiation area of the column that can be irradiated with an electron beam by the column (see figs 8, 2-4), and the sub-irradiation area of each column being a 
	wherein the control program makes the electron beam irradiation apparatus perform: 
	a processing of determining, as a helping column (determination of defective columns required to compensate for them, see [0089]), a column having a main irradiation area that is not included in a target irradiation area to be irradiated (during the pass without taking into account the failed beam) with an electron beam from among the plurality of columns when information on the target irradiation area is input (see defective column, [0089]); and 
	a processing of determining, as a helped column (determination of working columns required for identification of compensating columns, [0089]) for the determined helping column, a column that is adjacent to the helping column and has a main irradiation area included in the target irradiation area from among the plurality of columns (see normal operation, e.g. figs 2-4), and 
	the beam scanner of the helping column performs a helping irradiation control for performing electron beam irradiation in the sub-irradiation area of the helping column (e.g. using the helping beam in additional beam exposures to expose the areas for the defective beam, [0089]), thereby irradiating the target irradiation area of the helped column with an electron beam (see [0089]).

Claim(s) 2-5 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Ogasawara and Fujimura, as applied to claim 1 above, and further in view of Van de Peut et al. (US 20120286170 A1) [hereinafter Van de Peut].
	Regarding claim 2, the combined teaching of Ogasawara and Fujimura teaches when there is a plurality of helped columns for one helping column (note adjacent columns for one failed beam, Ogasawara, e.g. figs 2-4), the controller determines one helped column from among the plurality of helped columns based on areas of the target irradiation areas of the helped columns and numbers of helping columns adjacent to the helped columns (the system must select the helped column(s) that will subsequently compensate for the defective beam, see [0089]). The combined teaching may fail to explicitly disclose the specific mechanism for identifying/determining helped columns. However, Van de Peut teaches a specific system to select working beamlets to subsequently compensate for even a plurality of failed beamlets (see Van de Peut, determining which beamlet will compensate for failed beamlets based on the geometry of which beamlet stripe failed, see e.g. [0151]; also note redundant scans, [0152]). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to combine the teachings of Van de Peut in the system of the combined prior art, in order to enable the intended operation of the system, even with a plurality of failed columns, in the manner taught by Van de Peut. 
	Regarding claim 3, the combined teaching of Ogasawara, Fujimura, and Van de Peut fails to explicitly disclose that when there is a plurality of helped columns for one helping column, the controller determines a helped column by giving precedence to helped columns orthogonally adjacent to the helping column in plan view over helped columns diagonally adjacent to the helping column in plan view. However, Van de Peut teaches that different algorithms may be applied to determine the order and select which beamlets should provide the desired compensation scanning (see e.g. [0151-52]) including an embodiment where each beam column scan in the first scan is adjacent the its orthogonally adjacent beam column’s scan during the subsequent scan (see fig 65). It would have been obvious to a person having ordinary skill in the art at the time the application was effectively filed to adjust the irradiation sequence, including using an algorithm that initially tries to use orthogonally adjacent columns, as a routine skill in the art to enable the intended operation of the system to provide scanning using different columns over the same regions to be scanned. 
	Regarding claim 4, the combined teaching of Ogasawara, Fujimura, and Van de Peut teaches when there is a plurality of helped columns for one helping column (see e.g. multiple failures; alternately reinterpreting helped and helping columns as failed and working columns respectively), the controller determines a helped column based on doses for the target irradiation areas of the helped columns (see, for each beam, determination of spot dose distributions based on the distributions of adjacent spots, Fujimura, e.g. [0093]; see also compensating for failed beam, which has no dose, by selecting specific beams to compensate, Van de Peut, [0146,151]).
	Regarding claim 5, the combined teaching of Ogasawara and Fujimura fails to explicitly disclose the claimed limitation(s). However, the differences would have been obvious in view of Van de Peut, for similar reasons as claim 2 above. Therefore, the combined teaching of Ogasawara, Fujimura, and Van de Peut teaches when there is a failed column in the plurality of columns, the controller determines the failed column as a helped column (reinterpreting helped and helping columns as failed and working columns respectively (see Van de Peut, see e.g. [0146,153]); see identification and compensation of failed beamlets, Van de Peut, [0146,151]).

Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to James Choi whose telephone number is (571) 272 – 2689. The examiner can normally be reached on 8:00 am – 5:30 pm M-T, and every other Friday.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on (571) 272 – 2293. The fax phone number for the organization where this application or proceeding is assigned is (571) 273 – 8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published application may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES CHOI/Examiner, Art Unit 2881